EXHIBIT 10.4

CALIFORNIA RESOURCES CORPORATION
LONG-TERM INCENTIVE PLAN


NONSTATUTORY STOCK OPTION AWARD TERMS AND CONDITIONS


DATE OF GRANT:
August 5, 2015

SHARES OF COMMON STOCK
SUBJECT TO THIS OPTION:
See Morgan Stanley Stock Plan Connect “Stock Options /Granted”

VESTING SCHEDULE:
One-third of the Options on August 4, 2016;      One-third of the Options on
August 4, 2017; One-third of the Options on August 4, 2018; (each being a
“Vesting Date”)

PURCHASE PRICE PER SHARE:
$4.20

The following Terms and Conditions (these “Terms and Conditions”) are set forth
as of the Date of Grant between CALIFORNIA RESOURCES CORPORATION, a Delaware
corporation (“CRC” and, with its subsidiaries, the “Company”), and the eligible
employee receiving this award (the “Grantee”).
1.Grant of Option. In accordance with these Terms and Conditions and the
California Resources Corporation Long-Term Incentive Plan, as the same may be
amended from time to time (the “Plan”), CRC hereby grants to the Grantee the
right and option (“Option”) to purchase all or any part of the aggregate number
of shares of CRC common stock, $0.01 par value (“Common Stock”), set forth
above. In the event of any conflict between the terms of these Terms and
Conditions and the Plan, the Plan shall control. Capitalized terms used but not
defined in these Terms and Conditions shall have the meanings attributed to such
terms under the Plan, unless the context requires otherwise. This Option shall
not be treated as an incentive stock option within the meaning of section 422(b)
of the Code.
If the Grantee fails to accept this award prior to October 1, 2015, then,
notwithstanding any other provision of this award, the Grantee shall forfeit
this Option and all rights under this award and this award will become null and
void. For purposes of these Terms and Conditions, acceptance of the award shall
occur on the date the Grantee accepts this Nonstatutory Stock Option Award
through Morgan Stanley Stock Plan Connect or any replacement on-line system
designated by the Company.
2.    Purchase Price. The purchase price of Common Stock purchased pursuant to
the exercise of this Option shall be the purchase price per share set forth
above, which has been determined to be not less than the Fair Market Value of a
share of Common Stock at the Date of Grant. For all purposes of these Terms and
Conditions, the Fair Market Value of a share of Common Stock shall be determined
in accordance with the provisions of the Plan.
3.    Vesting and Exercise of Option. Subject to the earlier expiration of this
Option as herein provided, this Option may be exercised, by written notice to
CRC at its principal executive office addressed to the attention of its
corporate secretary (or such other officer, employee or designee of the Company
as CRC may designate from time to time), at any time and from time to time after
the Date of Grant, but, except as otherwise provided below, this Option shall
not be exercisable for more than that portion of the aggregate number of shares
of Common Stock offered by this Option determined under the vesting schedule set
forth above.
This Option may be exercised only while the Grantee remains an employee of the
Company and will terminate and cease to be exercisable upon the Grantee’s
termination of employment with the Company, except that:


(a)If, prior to the final Vesting Date, the Grantee dies, becomes permanently
disabled while in the employ of the Company and terminates employment as a
result thereof, or retires with the consent of the Company (each of the
foregoing, a “Forfeiture Event”), then the unvested portion of this Option shall
become vested and exercisable with respect to such unvested shares of Common
Stock offered by this Option as of the date of the Forfeiture Event (and shall
remain exercisable for the remaining term of this Option with respect to such
shares as well as the shares with respect to which this Option became vested and
exercisable prior to the Forfeiture Event). If the Grantee terminates employment
voluntarily or the Grantee’s employment is terminated for cause (as determined
by the Company) before the final Vesting Date, then (i) the Grantee shall
forfeit the portion of this Option that has not become vested and exercisable
prior to the Grantee’s termination date and (ii) this Option may be exercised by
the Grantee (or the person who acquires this Option by will or the laws of
descent and distribution or otherwise by reason of the death of Grantee) at any
time during the period ending at the earlier 60 days following such termination
or the term of this Option, but only as to the number of shares the Grantee was
entitled to purchase hereunder as of the date the Grantee’s employment so
terminates.
(b)If, prior to the final vesting date, a Change in Control occurs and the
Grantee’s employment is terminated by the Company on or after the date of such
event and as a result of such event, or the Grantee terminates employment
without cause (as determined by the Company) for the convenience of the Company
(each of the foregoing, a “Forfeiture Event”), then the unvested portion of this
Option will be reduced on a pro rata basis based upon the number obtained by (i)
multiplying the aggregate number of shares of Common Stock offered by this
Option by a fraction, the numerator of which is the number of days between and
including the Date of Grant and the Forfeiture Event, and the denominator of
which is the number of days between and including the Date of Grant and the
final Vesting Date, and (ii) subtracting from the product the number of shares
of Common Stock with respect to which this Option became vested and exercisable
prior to the Forfeiture Event. This Option shall become vested and exercisable
with respect to such pro rata unvested shares of Common Stock offered by this
Option as of the date of the Forfeiture Event (and shall remain exercisable for
the lesser of the remaining term of this Option or 180 days with respect to such
shares as well as the shares with respect to which this Option became vested and
exercisable prior to the Forfeiture Event), and this Option shall cease to be
exercisable as of such date with respect to any other shares of Common Stock
offered under this Option that have not become vested and exercisable on or
prior to such date. Any such determination by the Committee is binding on the
Grantee.
Notwithstanding anything herein to the contrary, in no event will this Option be
exercisable after the expiration of seven years from the Date of Grant. The
purchase price of shares as to which this Option is exercised shall be paid in
full at the time of exercise (i) in cash, cash equivalent, or by electronic
funds transfer, (ii) if permitted by the Committee in its sole discretion, by
delivering or constructively tendering to CRC shares of Common Stock having a
Fair Market Value equal to the purchase price (provided such shares used for
this purpose must have been held by the Grantee for such minimum period of time
as may be established from time to time by the Committee), (iii) if the Common
Stock is readily tradable on a national securities exchange, through a “cashless
exercise” in accordance with a Company established policy or program for the
same, or (iv) in any other legal consideration the Committee deems appropriate.
No fraction of a share of Common Stock shall be issued by CRC upon exercise of
an Option or accepted by CRC in payment of the exercise price thereof; rather,
the Grantee shall provide a cash payment for such amount as is necessary to
effect the issuance and acceptance of only whole shares of Common Stock. Unless
and until a certificate or certificates representing such shares shall have been
issued by CRC to the Grantee, the Grantee (or the person permitted to exercise
this Option in the event of the Grantee’s death) shall not be or have any of the
rights or privileges of a stockholder of CRC with respect to shares acquirable
upon an exercise of this Option.
4.    Taxes and Withholding. Regardless of any action the Company takes with
respect to any or all income tax (including U.S. federal, state and local tax
and non-U.S. tax), social insurance, payroll tax, payment on account or other
tax-related items related to the Grantee’s participation in the Plan and legally
applicable to the Grantee (“Tax-Related Items”), the Grantee acknowledges that
the ultimate liability for all Tax-Related Items is and remains the Grantee’s
responsibility and may exceed the amount actually withheld by the Company. The
Grantee further acknowledges that the Company (i) makes no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of this Nonstatutory Stock Option Award, including the grant, vesting
or exercise of the Nonstatutory Stock Option Award; and (ii) does not commit to
and is under no obligation to structure the terms of the grant or any aspect of
the Nonstatutory Stock Option Award to reduce or eliminate the Grantee’s
liability for Tax-Related Items or achieve any particular tax result. Further,
if the Grantee has become subject to tax in more than one jurisdiction between
the Date of Grant and the date of any relevant taxable event, the Grantee
acknowledges that the Company may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.
Prior to the relevant taxable event, the Grantee shall pay or make adequate
arrangements satisfactory to the Company to satisfy all Tax-Related Items. In
this regard, the Grantee authorizes the Company to withhold all applicable
Tax-Related Items legally payable by the Grantee, first, from the shares
purchased upon exercise of this Nonstatutory Stock Option Award and, if not
sufficient, from the Grantee’s wages or other cash compensation. The Grantee
shall pay to the Company any amount of Tax-Related Items that the Company may be
required to withhold as a result of the Grantee’s receipt, vesting or exercise
of this Nonstatutory Stock Option Award that cannot be satisfied by the means
previously described.
5.    Compensation Recoupment. Grantee’s receipt of this award is expressly
conditioned on Grantee’s agreement to the terms and provisions of this Section,
and Grantee acknowledges that Grantee would not have received this award in the
absence of such agreement. By accepting this award, Grantee acknowledges and
agrees that:
(a)    the compensation (or any portion thereof) payable pursuant to this award
and any other award granted to Grantee under the Plan (whether granted before,
on or after the Date of Grant) shall be subject to recovery, revocation,
recoupment or “clawback” by the Company or any of its Affiliates pursuant to (i)
the provisions of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(the “Act”), (ii) any rules or regulations promulgated under the Act or by any
stock exchange on which the Company’s common stock is listed (collectively, the
“Rules”), or (iii) any compensation recoupment or clawback policies or
procedures adopted by CRC or any of its Affiliates, in each case with respect to
clauses (i), (ii) and (iii) above as such provisions, rules, regulations,
policies and procedures may be adopted and amended from time to time (including
with retroactive effect); and
(b)    any other compensation or benefit (or any portion thereof) payable to or
on behalf of Grantee from the Company or any of its Affiliates (whether payable
before, on or after the Date of Grant, but excluding any compensation or benefit
payable pursuant to an award granted under the Plan) shall be subject to
recovery, revocation, recoupment or clawback by the Company or any of its
Affiliates pursuant to the Act, the Rules or any compensation recoupment or
clawback policies or procedures adopted by CRC or any of its Affiliates in
accordance with the requirements of the Act and the Rules, in each case as the
Act, the Rules and such policies and procedures may be adopted and amended from
time to time (including with retroactive effect).
In addition, Grantee hereby agrees (on behalf of Grantee and any other
individual, entity or other person claiming under or through Grantee) that: (a)
compensation payable pursuant to this award and any other compensation or
benefit payable to or on behalf of Grantee (whether under the Plan or otherwise)
shall be subject to recovery, revocation, recoupment or clawback as provided in
the preceding provisions of this Section; and (b) Grantee (or any such
individual, entity or other person) shall not seek indemnification or
contribution from the Company or any of its Affiliates with respect to any
amount so recovered, revoked, recouped or clawed back.
6.    Employment Relationship. For purposes of these Terms and Conditions, the
Grantee shall be considered to be in the employment of the Company as long as
the Grantee remains an employee of any of the Company, an Affiliate, or a
corporation or other entity or a parent or subsidiary of such corporation or
other entity assuming or substituting a new option for this Option. Without
limiting the scope of the preceding sentence, it is expressly provided that the
Grantee shall be considered to have terminated employment with the Company at
the time of the termination of the “Affiliate” status under the Plan of the
entity or other organization that employs the Grantee. Nothing in the adoption
of the Plan, nor the award of this Option thereunder pursuant to these Terms and
Conditions, shall affect in any way the right of the Grantee or the Company or
any such Affiliate or other entity to terminate such employment at any time.
Unless otherwise provided in a written employment agreement or by applicable
law, the Grantee’s employment by the Company or any such Affiliate or other
entity shall be on an at-will basis, and the employment relationship may be
terminated at any time by either the Grantee or the Company or any such
Affiliate or other entity for any reason whatsoever, with or without cause or
notice. Any question as to whether and when there has been a termination of the
Grantee’s employment with the Company or any such Affiliate or other entity, and
the cause of such termination, shall be determined by the Committee, and its
determination shall be final.
7.    Acknowledgements Regarding Section 409A of the Code. The Grantee
understands that if the purchase price of the Common Stock under this Option is
less than the fair market value of such Common Stock on the date of grant of
this Option, then the Grantee may incur adverse tax consequences under section
409A of the Code. The Grantee acknowledges and agrees that (a) he is not relying
upon any determination by the Company, any Affiliate, or any of their respective
employees, directors, managers, officers, attorneys or agents (collectively, the
“Company Parties”) of the fair market value of the Common Stock on the date of
grant of this Option, (b) he is not relying upon any written or oral statement
or representation of the Company Parties regarding the tax effects associated
with the Grantee’s acceptance of these Terms and Conditions and his receipt,
holding and exercise of this Option, and (c) in deciding to accept these Terms
and Conditions, the Grantee is relying on his own judgment and the judgment of
the professionals of his choice with whom he has consulted. The Grantee hereby
releases, acquits and forever discharges the Company Parties from all actions,
causes of actions, suits, debts, obligations, liabilities, claims, damages,
losses, costs and expenses of any nature whatsoever, known or unknown, on
account of, arising out of, or in any way related to the tax effects associated
with the Grantee’s acceptance of these Terms and Conditions and his receipt,
holding and exercise of this Option.
8.    Notices. Any notices or other communications provided for in these Terms
and Conditions shall be sufficient if in writing. In the case of the Grantee,
such notices or communications shall be effectively delivered if hand delivered
to the Grantee at the Grantee’s principal place of employment or if sent by
certified mail, return receipt requested, to the Grantee at the last address the
Grantee has filed with the Company. In the case of the Company, such notices or
communications shall be effectively delivered if sent by certified mail, return
receipt requested, to CRC at its principal executive offices.
9.    Privacy Rights. By accepting this Award, the Grantee explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of the Grantee’s Data (as defined below) by and among, as
applicable, the Company and its affiliates for the exclusive purpose of
implementing, administering and managing the Grantee’s participation in the
Plan. The Company holds or may receive from any agent designated by the Company
certain personal information about the Grantee, including, but not limited to,
the Grantee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of this
Nonstatutory Stock Option Award or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in the Grantee’s
favor, for the purpose of implementing, administering and managing the Plan,
including complying with applicable tax and securities laws (“Data”). Data may
be transferred to any third parties assisting in the implementation,
administration and management of the Plan. These recipients may be located in
the Grantee’s country or elsewhere, and may have different data privacy laws and
protections than the Grantee’s country. By accepting these Terms and Conditions,
the Grantee authorizes the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes described
above. The Grantee may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting the administrator in writing. Refusing or withdrawing consent may
affect the Grantee’s ability to participate in the Plan.
10.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to this Nonstatutory Stock Option Award granted
under the Plan or future awards that may be granted under the Plan (if any) by
electronic means or to request the Grantee’s consent to participate in the Plan
by electronic means. The Grantee hereby consents to receive such documents by
electronic delivery and, if requested, to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.
11.    Binding Effect. These Terms and Conditions shall be binding upon and
inure to the benefit of any successors to the Company and all persons lawfully
claiming under the Grantee.
12.    Entire Agreement; Amendment. These Terms and Conditions constitute the
entire agreement of the parties with regard to the subject matter hereof, and
contains all the covenants, promises, representations, warranties and agreements
between the parties with respect to this Option; provided, however, that the
terms of these Terms and Conditions shall not modify and shall be subject to the
terms and conditions of any employment and/or severance agreement between the
Company (or an Affiliate) and the Grantee in effect as of the date a
determination is to be made under these Terms and Conditions. Without limiting
the scope of the preceding sentence, except as provided therein, all prior
understandings and agreements, if any, among the parties hereto relating to the
subject matter hereof are hereby null and void and of no further force and
effect. The Committee may, in its sole discretion, amend these Terms and
Conditions from time to time in any manner that is not inconsistent with the
Plan; provided, however, that except as otherwise provided in the Plan or these
Terms and Conditions, no amendment will adversely affect the rights of the
Grantee under these Terms and Conditions in any material respect without the
Grantee’s consent. Notwithstanding the foregoing, Attachment B may only be
modified or revoked pursuant to the terms set forth in its Paragraph 14, and
Attachment B shall survive the termination of Employee’s employment relationship
with the Company, the termination of the Plan and the termination of the Terms
and Conditions.
13.    Grantee’s Agreement to General Terms of Employment and Mutual Agreement
to Arbitrate. By accepting this Nonstatutory Stock Option Award, the Grantee
agrees, to the extent not contrary to applicable law, to the General Terms of
Employment set out on Attachment 1 and to be bound by the Mutual Agreement to
Arbitrate set out on Attachment 2, which, in each case, are incorporated in
these Terms and Conditions by reference
14.    Governing Law. Except as provided by Paragraphs 10 and 11 of Attachment
B, the laws of the State of Delaware govern the interpretation, performance, and
enforcement of these Terms and Conditions.
Attachment 1
GENERAL TERMS OF EMPLOYMENT
A.    Except as otherwise required by law or legal process, the Grantee will not
publish or divulge to any person, firm, corporation or institution and will not
use to the detriment of CRC, or any of its subsidiaries or other affiliates, or
any of their respective officers, directors, employees or stockholders
(collectively, “CRC Parties”), at any time during or after the Grantee’s
employment by any of them, any trade secrets or confidential information of any
of them (whether generated by them or as a result of any of their business
relationships), including such information as described in CRC’s ethics code and
other corporate policies, without first obtaining the written permission of an
officer of the Company.
B.    At the time of leaving employment with the Company, the Grantee will
deliver to the Company, and not keep or deliver to anyone else, any and all
credit cards, drawings, blueprints, specifications, devices, notes, notebooks,
memoranda, reports, studies, correspondence and other documents, and, in
general, any and all materials relating to the CRC Parties (whether generated by
them or as a result of their business relationships), including any copies
(whether in paper or electronic form), that the Grantee has in the Grantee’s
possession or control.
C.    The Grantee will, during the Grantee’s employment by the Company, comply
with the provisions of CRC’s ethics code.
D.    Except as otherwise required by the Grantee’s job or permitted by law, the
Grantee will not make statements about any CRC Parties (1) to the press,
electronic media, to any part of the investment community, to the public, or to
any person connected with, employed by or having a relationship with any of them
without permission of an officer of the Company or (2) that are derogatory,
defamatory or negative. Nothing herein, however, shall prevent Grantee from
making a good faith report or complaint to appropriate governmental authorities.
To the fullest extent permitted by law, Grantee will not interfere with or
disrupt any of the Company’s operations or otherwise take actions intended
directly to harm any of the CRC Parties.
E.    All inventions, developments, designs, improvements, discoveries and ideas
that the Grantee makes or conceives in the course of employment by the Company,
whether or not during regular working hours, relating to any design, article of
manufacture, machine, apparatus, process, method, composition of matter, product
or any improvement or component thereof, that are manufactured, sold, leased,
used or under development by, or pertain to the present or possible future
business of the Company shall be a work-for-hire and become and remain the
property of CRC, its successors and assigns.
The provisions of this Section do not apply to an invention that qualifies fully
under the provisions of Section 2870 of the California Labor Code, which
provides in substance that provisions in an employment agreement providing that
an employee shall assign or offer to assign rights in an invention to his or her
employer do not apply to an invention for which no equipment, supplies,
facilities, or trade secret information of the employer was used and which was
developed entirely on the employee’s own time, except for those inventions that
either (a) relate, at the time of conception or reduction to practice of the
invention, (1) to the business of the employer or (2) to the employer’s actual
or demonstrably anticipated research or development, or (b) result from any work
performed by the employee for the employer.
F.    The foregoing General Terms of Employment are not intended to be an
exclusive list of the employment terms and conditions that apply to the Grantee.
The Company, in its sole discretion, may at any time amend or supplement the
foregoing terms. The Grantee’s breach of the foregoing General Terms of
Employment will entitle the Company to take appropriate disciplinary action,
including, without limitation, reduction of the Nonstatutory Stock Option Award
granted pursuant to these Terms and Conditions and termination of employment.




Attachment 2    
MUTUAL AGREEMENT TO ARBITRATE
The Grantee under the Terms and Conditions (“Employee”) and California Resources
Corporation (“Company”) hereby enter into this Mutual Agreement to Arbitrate
(“Agreement”).
In recognition of the fact that differences may arise out of or relating to
certain aspects of Employee’s employment relationship or the termination of that
relationship, and in recognition of the fact that resolution of any differences
in the courts is rarely timely or cost effective for either party, Employee and
Company have entered into this Agreement in order to establish and gain the
benefits of a speedy, impartial and cost-effective dispute resolution procedure.
1.    Claims Subject to Arbitration. Except as expressly set forth in Paragraph
2 below, both Company and Employee mutually consent to resolve by final and
binding arbitration any and all disputes, claims or controversies of any kind or
nature, including but not limited to such matters arising from, related to or in
connection with Employee seeking employment with, Employee’s employment
relationship by or the termination of Employee’s employment with any one or more
of the Company, its predecessors and each of their respective past and present
parents, affiliates and subsidiaries (collectively referred to herein as
“Company Group”) that either Employee may have against one or more Company Group
entity (and/or each of their respective past and present employees, independent
contractors, owners, agents, officers, directors, board members, shareholders,
successors, assigns, benefit plans and sponsors, fiduciaries, administrators or
insurers) or that any Company Group entity may have against Employee
(collectively, “Claims”). The term Company Group includes, but is not limited
to, Occidental Petroleum Corporation and its past and present affiliates and
subsidiaries. The Claims subject to arbitration include, without limitation, (a)
any Claims by Employee arising from, related to or in connection with: (i) any
federal, state or local law or regulation prohibiting discrimination, harassment
or retaliation based on race, color, religion, national origin, sex, age,
disability or any other condition or characteristic protected by law; (ii) any
alleged breach of contract or covenant, whether express or implied, including
but not limited to a breach of the Terms and Conditions; (iii) any alleged
violation of any federal, state, local, or other constitution, statute,
ordinance, regulation, common law, or public policy; (iv) any dispute regarding
wages, hours, bonuses or other compensation or payment; and/or (v) any personal,
emotional, physical, economic, property or any other injury, loss or harm; and
(b) any Claims that a Company Group entity may have against Employee, including,
without limitation, any alleged trade secret violations.
2.    Claims Not Subject to Arbitration. This Agreement does not apply to any
Claims by Employee: (a) for state Workers’ Compensation benefits; (b) for
unemployment insurance benefits filed with the appropriate government entity;
(c) arising under a benefit plan where the plan expressly specifies a separate
arbitration procedure; (d) arising under the National Labor Relations Act and
filed through a charge with the National Labor Relations Board; or (e) which are
otherwise expressly prohibited by law from being subject to arbitration under
this Agreement, provided such prohibition is not preempted under the Federal
Arbitration Act or any other federal law. This Agreement does not preclude
filing an administrative charge or complaint with the appropriate government
entity if such filing is protected or required by law. However, to the full
extent permitted by law, any Claims seeking monetary relief must be asserted in
arbitration pursuant to this Agreement.
3.    Class, Collective and Representative Action Waivers. To the fullest extent
permitted by law, and notwithstanding anything else in this Agreement, Employee
and Company agree that any Claims brought by a Company Group entity, by Employee
or on Employee’s behalf shall be decided by the arbitrator on an individual
basis and not on a class, collective or representative basis. Accordingly,
class, collective and representative actions are not permitted under this
Agreement. The arbitrator shall not have the authority or jurisdiction to hear
the arbitration as a class, collective or representative action or to join or
consolidate causes of action of different parties into one proceeding. To the
fullest extent permitted by law, Company Group and Employee agree that they have
waived, to the maximum extent possible, any of their rights to bring or
participate in class, collective or representative actions with respect to any
Claims. Notwithstanding the foregoing, if and to the extent applicable law
precludes Employee and/or any Company Group entity from waiving any right to
bring California Private Attorney General Act (“PAGA”) class, collective or
representative claims, and provided that the applicable law is not preempted by
the Federal Arbitration Act or other federal law, then the Parties agree that
such PAGA class, collective or representative claims shall not be subject to the
terms of this Agreement and shall be heard by a court of competent jurisdiction.
4.    Procedure. Any arbitration will be filed with and conducted by JAMS. The
arbitration shall be held at the closest office of JAMS to where Employee
does/did report to work or at a location mutually agreed to by the parties,
pursuant to the JAMS Employment Arbitration Rules and Procedures (“Rules”) in
effect at the time the demand for arbitration is filed, except as modified by
this Agreement (including, without limitation, as modified in Paragraph 12).
Employee understands that he or she may obtain a copy of the most current Rules
by visiting JAMS’ website, currently located at
http://www.jamsadr.com/rules-employment-arbitration/, or by contacting Human
Resources at crchumanresources@crc.com. A copy of the Rules currently in effect
is attached to this agreement as Exhibit A. If JAMS is unable or unwilling to
accept the matter for any reason, the parties will submit the matter to a
comparable arbitration service, which will apply the then-current Rules unless
otherwise agreed to by the parties to the arbitration and as modified by this
Agreement. Arbitration shall be initiated and all Claims shall be decided by a
single, neutral arbitrator.
5.    Discovery and Motions. The parties to the arbitration shall be entitled to
conduct reasonable discovery and the arbitrator shall have the authority to
determine what constitutes reasonable discovery. The arbitrator will have the
authority to hear and grant motions, including but not limited to motions for
summary judgment and summary adjudication.
6.    Remedies. The arbitrator may award any form of remedy or relief (including
injunctive relief) that would otherwise be available in court and any such form
of remedy or relief awarded must comply with applicable state and federal law.
7.    Decision. The arbitrator shall issue a written and signed decision within
thirty (30) days of the deadline for submission of post-hearing briefs. The
arbitrator’s award shall be final and binding and shall contain the essential
findings of fact and conclusions of law on which the decision is based. Judgment
upon the award may be entered, and enforcement may be sought, only in a
California state court of competent jurisdiction.
8.    Right of Appeal. The arbitrator shall not have the power to commit errors
of law or legal reasoning. The arbitrator’s final award is subject to review for
legal error, confirmation, correction or vacatur only in a California state
court of competent jurisdiction. Solely in the event that a court should find
that it does not have legal authority, or otherwise refuses, to review the
arbitrator’s decision for legal error, then any party to the arbitration shall
have a right to appeal the arbitrator’s final award pursuant to the rules and
procedures set forth in the JAMS Optional Arbitration Appeal Procedure ("Appeal
Rules") in effect at the time the appeal is served, except as modified by this
Agreement. Employee understands that he or she may obtain a copy of the most
current Appeal Rules by visiting JAMS' website, currently located at
http://www.jamsadr.com/appeal/, or by contacting Human Resources at
crchumanresources@crc.com. A copy of the Appeal Rules currently in effect is
attached to this Agreement as Exhibit B. The appeal must be filed with JAMS
within thirty (30) days of the court’s decision to not review the arbitrator’s
final award for legal error, provided that the deadline shall be tolled in the
event a party seeks appellate review of the court’s decision.
9.    Arbitration Fees and Costs. To the extent required by law, Company shall
bear all reasonable and necessary fees and costs of the arbitration forum that
Employee would not otherwise be required to bear if the Claims were brought in
court. In all other circumstances, Company and Employee will each pay fifty
percent (50%) of the fees and costs of the arbitration forum. The parties shall
be responsible for their own attorneys’ fees and costs, except that the
arbitrator shall have the authority to award attorneys’ fees and costs to the
prevailing party in accordance with the substantive law governing the Claims.
Any controversy regarding the payment of fees and costs under this Agreement
shall be decided by the arbitrator.
10.    Law Governing Claims. Except for Claims relating to or arising out of the
interpretation, performance and/or enforcement of the Terms and Conditions to
which this Agreement is attached, which shall be governed by Section 16 of the
Terms and Conditions, the arbitrator shall apply California and federal law, as
applicable, to any Claims and defenses asserted by the parties.
11.    Law Governing This Agreement. Notwithstanding any other provision of this
Agreement, the Federal Arbitration Act shall govern the interpretation and
enforcement of this Agreement, the procedures for the arbitration, and the
substantive governing law for review for legal error, confirmation, correction
or vacatur of the arbitrator’s final award, with the sole exception that the
California Arbitration Act shall apply for purposes of permitting review of the
final arbitration award for legal error.
12.    Determination of Arbitrability. A California state court with
jurisdiction over a party’s Claims, and not the arbitrator, shall have the
exclusive authority and jurisdiction to resolve any issue relating to the
formation or enforceability of this Agreement, or any issue relating to whether
a Claim is subject to arbitration under this Agreement. Employee and Company
agree that they are subject to the jurisdiction of California state courts for
these purposes.
13.    At-Will Employment. This Agreement is not, and shall not be construed to
create, any contract of employment, express or implied. This Agreement shall not
be construed in any way to change Employee’s employment status from at-will or
to modify, nullify or otherwise affect the at-will agreement between Employee
and Company.
14.    Revocation and Modification. This Agreement shall survive the termination
of Employee’s employment relationship, the termination of the California
Resources Corporation Long-Term Incentive Plan, and the termination of the Terms
and Conditions to which this Agreement is attached. The Agreement shall apply to
any Claims whether they arise or are asserted during or after termination of
that relationship. This Agreement can be modified or revoked only by a writing
signed by Employee and an executive of the Company that references this
Agreement and specifically states an intent to modify or revoke this Agreement.
15.    Reformation and Severability. If any clause or provision of this
Agreement is declared void or unenforceable by any tribunal, then such clause or
provision shall be modified or, if modification is not possible, stricken to the
extent necessary to allow enforcement of this Agreement, and the remaining
provisions shall remain in full force and effect. However, in no event shall the
arbitrator hear any Claims as class, collective or representative actions, even
if Paragraph 3 of this Agreement, or any clause or provision contained therein,
is adjudged void or is otherwise unenforceable. In other words, if one or more
of the class, collective and/or representative action waivers in Paragraph 3 are
found to be unenforceable, the specific type of waiver(s) found to be
unenforceable shall be stricken from the Agreement and the respective action(s)
that were the subject of the stricken waiver(s) shall be heard and determined
through an appropriate court proceeding, and not in arbitration. All remaining
Claims shall proceed in individual arbitration.
16.    Entire Agreement. This Agreement constitutes the entire understanding
between the parties with respect to the subject matter hereof, and it revokes
and supersedes all prior or contemporaneous oral or written agreements or
understandings on the subject of arbitration of the Claims; however, it does not
supersede any arbitration agreement in connection with Company’s benefit plans,
if any. Neither party is relying or shall rely on any representations (whether
oral or written) on the subject of the effect, enforceability or meaning of this
Agreement, except as specifically set forth in this Agreement. A scanned, copied
or facsimile version of signatures on this Agreement is to be effective as
original signatures.
PLEASE READ THIS AGREEMENT CAREFULLY. By entering into this Agreement, you agree
to final and binding arbitration of any and all disputes between you and any
Company Group entity including, without limitation, disputes related to your
employment relationship and the termination thereof, and claims of
discrimination and harassment. You also are agreeing to waive your right to a
jury trial and to bring a claim on a class, collective or representative basis.
You also acknowledge that you have read this Agreement, understand its terms and
have been given the opportunity to discuss this Agreement with an advisor of
your choice, including your own legal counsel, and have taken advantage of that
opportunity to the extent you wish to do so.








--------------------------------------------------------------------------------




















EXHIBIT A

2


2015 Stock Option Award

--------------------------------------------------------------------------------




[stockoptionawardfor20_image1.gif]

3


2015 Stock Option Award

--------------------------------------------------------------------------------




[stockoptionawardfor20_image2.gif]

4


2015 Stock Option Award

--------------------------------------------------------------------------------




[stockoptionawardfor20_image3.gif]

5


2015 Stock Option Award

--------------------------------------------------------------------------------




[stockoptionawardfor20_image4.gif]

6


2015 Stock Option Award

--------------------------------------------------------------------------------




[stockoptionawardfor20_image5.gif]

7


2015 Stock Option Award

--------------------------------------------------------------------------------




[stockoptionawardfor20_image6.gif]

8


2015 Stock Option Award

--------------------------------------------------------------------------------




[stockoptionawardfor20_image7.gif]

9


2015 Stock Option Award

--------------------------------------------------------------------------------




[stockoptionawardfor20_image8.gif]

10


2015 Stock Option Award

--------------------------------------------------------------------------------




[stockoptionawardfor20_image9.gif]

11


2015 Stock Option Award

--------------------------------------------------------------------------------




[stockoptionawardfor2_image10.gif]

12


2015 Stock Option Award

--------------------------------------------------------------------------------




[stockoptionawardfor2_image11.gif]

13


2015 Stock Option Award

--------------------------------------------------------------------------------




[stockoptionawardfor2_image12.gif]

14


2015 Stock Option Award

--------------------------------------------------------------------------------




[stockoptionawardfor2_image13.gif]

15


2015 Stock Option Award

--------------------------------------------------------------------------------




[stockoptionawardfor2_image14.gif]

16


2015 Stock Option Award

--------------------------------------------------------------------------------




[stockoptionawardfor2_image15.gif]

17


2015 Stock Option Award

--------------------------------------------------------------------------------










EXHIBIT B

18


2015 Stock Option Award

--------------------------------------------------------------------------------




[stockoptionawardfor2_image16.gif]

19


2015 Stock Option Award

--------------------------------------------------------------------------------




[stockoptionawardfor2_image17.gif]



20


2015 Stock Option Award

--------------------------------------------------------------------------------




[stockoptionawardfor2_image18.gif]





21


2015 Stock Option Award